DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “421” has been used to designate both “Categorizer NNs” and “Haptic Feedback Device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the examiner recommends to add a comma in line 1 after “system”.  Further, the word “course” appears to be misspelled because it is spelled “coarse” in the specification.  
The disclosure is objected to because of the following informalities: 
On page 12, line 11, “Mass Store 418” should be replaced with “Mass Store 415” to match Fig. 4.
On pages 11-12, reference character “421” has been used to designate both “Categorizer NNs” and “Haptic Feedback Device”.
Appropriate correction is required.
Claim Objections
Claims 8, 14, and 18 are objected to because of the following informalities:
In claim 8, the examiner recommends to replace “searching a database” with “searching the database”, since “a database” was previously introduced in the claim.
In claims 14 and 18, the word “course” appears to be misspelled because it is spelled “coarse” in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 6, 10, 16, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 4 recite the limitation "the metric learning function".  While claim 2 recites “metric learning” and “a cross-entropy loss function learning”, it does not recite "the metric learning function".  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 6, 16, and 19 recite the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the level synchronization".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allegro (US 7,158,931 B2).
Regarding claims 1, 14, and 18, Allegro teaches: A system for hierarchical categorization of sound, computer executable instructions embedded in a non-transitory computer readable medium, and a method comprising: 
one or more processors [processing unit 100 (col. 7, lines 25-26, Fig. 7)]
one or more neural networks implemented on the one or more processors [neuronal networks (col. 3, lines 42-54 and col. 7, lines 44-51)] configured to 
categorize a sound into a two or more tiered hierarchical coarse categorization [take an acoustic input signal and classify the sound into a coarse classification, then use further classifications C1…Cn to refine the coarse classification (col. 5, lines 30 through col. 6, line 10, Fig. 3).  This allows breakdown of the general class into subclasses.  For example, a coarse classification “noise” may be subclassified as “traffic noise” or “background noise” (col. 2, lines 10-25)] and 
a finest level categorization in the hierarchy [Subclasses, which are a fine classification of the coarse classification (col. 2, lines 21-25 and col. 5, lines 30-51, Fig. 3)].
Regarding claim 7, Allegro teaches the system of claim 1; Allegro the one or more neural networks are executable instructions stored in a non-transitory computer readable medium that when executed cause the processor to execute the neural network computations [a device incorporates the methods according to the invention (abstract)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Tao et al. (CN 109003625 A).
Regarding claim 2, Allegro teaches the system of claim 1; Allegro does not explicitly disclose: the one or more neural networks are trained with a combination of metric learning and a cross-entropy loss function learning.
Tao teaches: the one or more neural networks are trained with a combination of metric learning and a cross-entropy loss function learning [training a neural network according to a loss function including a triplet loss function and cross-entropy loss function (page 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Tao before the effective filing date of the claimed invention to modify the system of Allegro by incorporating the one or more neural networks are trained with a combination of metric learning and a cross-entropy loss function learning as disclosed by Tao.  The motivation for doing so would have been to more accurately identify the sound (Tao – page 2).  Therefore, it would have been obvious to combine the teachings of Allegro and Tao to obtain the invention as specified in the instant claim.
Regarding claim 3, Allegro and Tao teach the system of claim 2; Tao further teaches: the metric learning function is a triplet loss function [a triplet loss function (pages 2 and 9)].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Tao et al. (CN 109003625 A) and further in view of Zheng et al. (“CNNs-based Acoustic Scene Classification using Multi-Spectrogram Fusion and Label Expansions”).
Regarding claim 4, Allegro and Tao teach the system of claim 2; Allegro and Tao do not explicitly disclose: the metric learning function is a quadruplet loss function.
Zheng teaches: the metric learning function is a quadruplet loss function [quadruplet loss (page 1, column 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro, Tao, and Zheng before the effective filing date of the claimed invention to modify the system of Allegro and Tao by incorporating the metric learning function is a quadruplet loss function as disclosed by Zheng.  The motivation for doing so would have been to distinguish the degrees of similarities among classes where the hierarchical relations among classes should be carefully organized (Zheng – page 1, column 2).  Therefore, it would have been obvious to combine the teachings of Allegro and Tao with Zheng to obtain the invention as specified in the instant claim.
Claim 5-6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Nicolis et al. (US 10,319,365 B1).
Regarding claims 5 and 15, Allegro teaches the system of claim 1; Allegro does not explicitly disclose: the sound is an onomatopoeic sound.
Nicolis teaches: the sound is an onomatopoeic sound [onomatopoeia speech (col. 3, lines 1-5, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Nicolis before the effective filing date of the claimed invention to modify the system of Allegro by incorporating the sound is an onomatopoeic sound as disclosed by Nicolis.  The motivation for doing so would have been to recognize the user’s speech (Nicolis – col. 1, lines 5-10).  Therefore, it would have been obvious to combine the teachings of Allegro and Nicolis to obtain the invention as specified in the instant claim.
Regarding claims 6, 16, and 19, Allegro and Nicolis teach the system of claim 5; Nicolis further teaches: the onomatopoeic sound is vocalized by the user [the user speaks an utterance and the speech may include onomatopoeia(s) (col. 3, lines 1-5 and 16-19, Fig. 1)].
Claims 8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Chae (WO 2019/244277 A1).
Regarding claims 8, 17, and 20, Allegro teaches the system of claim 7; Allegro does not explicitly disclose: a database and wherein the executable instructions further comprise searching a database for the result of the categorization from the neural network.
Chae teaches: a database and wherein the executable instructions further comprise searching a database for the result of the categorization from the neural network [searching a database based on a classification result from a neural network (page 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Chae before the effective filing date of the claimed invention to modify the system of Allegro by incorporating a database and wherein the executable instructions further comprise searching a database for the result of the categorization from the neural network as disclosed by Chae.  The motivation for doing so would have been to increase the accuracy of a search (Chae – abstract).  Therefore, it would have been obvious to combine the teachings of Allegro and Chae to obtain the invention as specified in the instant claim.
Regarding claim 11, Allegro teaches the system of claim 7; Allegro does not explicitly disclose: the instructions further comprise executable instructions for discovering contextually related sounds in a database using the result of the categorization from the one or more neural networks. 
Chae teaches: the instructions further comprise executable instructions for discovering contextually related sounds in a database using the result of the categorization from the one or more neural networks [searching for similar a similar sound, such as similar voice or music based on the classification result (page 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Chae before the effective filing date of the claimed invention to modify the system of Allegro by incorporating instructions for discovering contextually related sounds in a database using the result of the categorization from the one or more neural networks as disclosed by Chae.  The motivation for doing so would have been to allow a user to find similar sounds, such as similar voice or similar music (Chae – page 2-4).  Therefore, it would have been obvious to combine the teachings of Allegro and Chae to obtain the invention as specified in the instant claim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Strope et al. (US 2008/0091412 A1).
Regarding claim 9, Allegro teaches the system of claim 7; Allegro does not explicitly disclose: the executable instructions further comprise storing sound data in a hierarchical database according to the categorization performed by the one or more neural networks.
Strope teaches: the executable instructions further comprise storing sound data in a hierarchical database according to the categorization performed by the one or more neural networks [using a neural network to recognize speech (par. 34).  Building a hierarchical tree of nodes for the recognized speech (par. 91 and 125, Fig. 1, 3, 5B, and 5C)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Strope before the effective filing date of the claimed invention to modify the system of Allegro by incorporating the executable instructions further comprise storing sound data in a hierarchical database according to the categorization performed by the one or more neural networks as disclosed by Strope.  The motivation for doing so would have been to store the information for later retrieval (Strope – par. 3).  Therefore, it would have been obvious to combine the teachings of Allegro and Strope to obtain the invention as specified in the instant claim.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Cheng et al. (US 2017/0065889 A1).
Regarding claim 10, Allegro teaches the system of claim 7; Allegro does not explicitly disclose: the neural network hierarchical categorization determines the level synchronization of audio events within a videogame.
Cheng teaches: the neural network hierarchical categorization determines the level synchronization of audio events within a videogame [determine events of interest in the video game based on concept classifiers of audio (par. 38-39 and 57, Fig. 2-4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Cheng before the effective filing date of the claimed invention to modify the system of Allegro by incorporating the neural network hierarchical categorization determines the level synchronization of audio events within a videogame as disclosed by Cheng.  The motivation for doing so would have been to identify highlights within the game (Cheng – par. 5).  Therefore, it would have been obvious to combine the teachings of Allegro and Cheng to obtain the invention as specified in the instant claim.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Poornachandran et al. (US 2016/0192073 A1).
Regarding claim 12, Allegro teaches the system of claim 1; Allegro does not explicitly disclose: a haptic feedback device wherein a haptic feedback event is determined by the hierarchical categorization of a sound.
Poornachandran teaches: a haptic feedback device wherein a haptic feedback event is determined by the hierarchical categorization of a sound [haptic actuator 208 provides haptic feedback based on the audio event classification (par. 25, 30, and 32, Fig. 2 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Poornachandran before the effective filing date of the claimed invention to modify the system of Allegro by incorporating a haptic feedback device wherein a haptic feedback event is determined by the hierarchical categorization of a sound as disclosed by Poornachandran.  The motivation for doing so would have been to alert the user of a noise that occurred (Poornachandran – par. 32).  Therefore, it would have been obvious to combine the teachings of Allegro and Poornachandran to obtain the invention as specified in the instant claim.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allegro (US 7,158,931 B2) in view of Aviles-Casco Vaquero et al. (US 2017/0351487 A1) (Of Record).
Regarding claim 13, Allegro teaches the system of claim 1; Allegro does not explicitly disclose: the sound is digitized and converted to the Mel Frequency cepstrum before categorization.
Aviles-Casco Vaquero teaches: the sound is digitized and converted to the Mel Frequency cepstrum before categorization [convert the audio into digital signals (par. 83, Fig. 2).  Features of the user’s speech, such as Mel frequency Cepstrum are obtained (par. 102) before recognizing the content and meaning of the voice (par. 214, Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Allegro and Aviles-Casco Vaquero before the effective filing date of the claimed invention to modify the system of Allegro by incorporating the sound is digitized and converted to the Mel Frequency cepstrum before categorization as disclosed by Aviles-Casco Vaquero.  The motivation for doing so would have been to obtain features of the audio used for speech recognition (Aviles-Casco Vaquero – par. 102 and 214).  Therefore, it would have been obvious to combine the teachings of Allegro and Aviles-Casco Vaquero to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424